ADVISORY ACTION

Continuation of AMENDMENTS 5. Applicant's reply has overcome the following rejection(s): Rejection of claims 9-13 under 35 USC 112 as recited in Paragraph 3 of the prior office action; and Rejection of claims 1-3, 5, 6, 8 and 11 under 35 USC 102(a)(1) as anticipated by Mittal as recited in Paragraph 4 of the prior office action.

Continuation of REQUEST FOR RECONSIDERATION/OTHER 12. The request for reconsideration has been considered but does NOT place the application in condition for allowance because: Applicant's arguments filed 1/26/2021 with regards to the obviousness rejection of claims 1-13 over the teachings of Mittal are not persuasive.  On page 8 of the response, the Applicant argues that “since there are [allegedly] too copious a number of choices described in Mittal, the reference is [allegedly] too broad to render obvious the claimed invention”, arguing that “the Examiner is clearly relied upon improper hindsight in the rejection” in order to arrive at the claimed invention and that Mittal allegedly “provides no motivation to select the specific transparent conductive layer according to claim 1.”  However, the Examiner respectfully disagrees.  In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, Mittal explicitly prima facie case of obviousness exists where the claimed ranges overlap or lie within the ranges disclosed by the prior art (see MPEP § 2144.05.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        February 10, 2021